DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-7, and 9-17 are pending in this application.Claims 1, 6-7, 12-14, and 16 are presented as currently amended claims.
Claims 2-4, 9-11, and 15 are previously presented.
Claim 17 is newly presented.
Claims 5 and 8 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined favorable” in claim 1 is a relative term which renders the claim indefinite. The term “favorable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification provides examples of “favorable” but does not adequately define the term in the specification. For the purposes of the prior art rejection below, the term will be construed to mean the examples given in the specification exclusively. 
Claims 13-14 are rejected under similar logic as claim 1. Claims 2-15 are rejected based upon their dependency on a previously rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012150557A ). As regards the claims:
Regarding claim 1, Takayuki teaches an:
information processing device comprising: a processor configured to give a first manner point to the vehicle (Takayuki: ¶ 011; driving manner enlightenment management device, when points according to the driving evaluation information are given)
which provides information to the information processing device, based on a reaction of an object and an influence action of the vehicle when it is determined that an action of the vehicle is the influence action based on the information the influence action being an action that influences the object, the reaction being a reaction of the influence action (Takayuki: ¶ 028; driving situation detection sensor 12 can include a speed sensor that detects the speed of the host vehicle and an acceleration sensor that detects acceleration. These sensors are examples of sensors for detecting the driving situation of the host vehicle) (Takayuki: ¶ 033; The driving evaluation acquisition unit 26 performs image processing on the captured image captured by the outward camera 14, recognizes the flashing of the hazard lamp of the preceding vehicle, and the recognized flashing of the hazard lamp indicates, for example, a merge It is determined whether or not it corresponds to the so-called “Thank You Hazard”, which is an act of giving thanks to another vehicle that gave way for the purpose. This determination can be performed by storing a blinking pattern of a hazard indicating a thank hazard in advance and determining whether the recognized blinking of the hazard lamp matches or approximates this blinking pattern. When the recognized blinking of the hazard lamp corresponds to a thank hazard, it is acquired as driving evaluation information indicating the behavior of another person who evaluates driving manners.)
and being checked based on information about a periphery of the vehicle (Takayuki: ¶ 027; The driving manner awareness device 10 includes a driving condition detection sensor 12 for detecting the driving condition of the own vehicle, an outward camera 14 for imaging the periphery of the own vehicle)
While Takayuki does not explicitly teach:
give the first manner point that is lower than a second manner point that is given based on the influence action and the reaction when the processor is able to check the reaction, to the vehicle when the action of the vehicle is determined to be the influence action and the processor is not able to check the reaction when the action of the vehicle is determined to be the influence action and the processor is not able to check the reaction; Takayuki does teach:
A driver rewards system that awards a range of points based on (i) the driver doing an act; (ii) if another driver verifies the act; and (iii) the relative quality rating of the another driver who verifies the act; in a manner where if only one of the actions is verified the points award may vary and that if multiple drivers are present not all drivers receive points.(Takayuki: ¶ 089; the evaluation of social driving manners by others such as hazard lamps, raised hands, and horn sounds is acquired as driving evaluation information, and the acquired driving Points corresponding to the driving evaluation are given after judging the validity of the driving evaluation information corresponding to the own vehicle in association with the evaluation information and the driving situation of the own vehicle. In this way, not only the driving situation determined mechanically, but also points are given for evaluation by others, so the driver is more convinced and the motivation to improve driving manners can be increased. it can.) (Takayuki: ¶ 018; a point according to the driving evaluation information is given to at least one of the evaluated vehicle to be evaluated and the evaluated vehicle that has been evaluated) (Takayuki: ¶ 093; that in a case where multiple vehicles are being evaluated for manner points, “[s]elect the vehicle to be evaluated indicating the situation, or select the vehicle to be evaluated that was present at the position closest to the evaluation vehicle based on the positional relationship between the evaluation vehicle and each vehicle to be evaluated, Driving evaluation points may be given.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Takayuki teaches the limitation because discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). In the instant case, Takayuki discloses awarding points for (1) direct system observation of the “good driver action” and (2) another driver’s evaluation of the “good driver act,” while the claimed limitation specifies awarding points ranging between zero and the number of points awarded for concurrent cases (1 and 2) when only case (1) can be validated. Further specification of the exact range and distribution of points to be awarded is merely determining an optimum range of points that encourages the best driver behavior and is therefore obvious to person of ordinary skill in the art.
and when it is determined that the influence action of the vehicle is a predetermined favorable influence action and the object influenced by the influence action is another vehicle (Takayuki: ¶ 067; the recognized other person's behavior is a thank-you hazard, an occupant's hand showing gratitude)
request an acknowledgment of the influence action, to the another vehicle being the object, the predetermined favorable influence action being an action that is desired to be executed (Takayuki: ¶ 040; validity determination unit 28c determines whether or not the driving state of the host vehicle extracted by the host vehicle driving state extraction unit 28a corresponds to one of driving manners set in the driving manner ID DB 28b) (Takayuki: ¶ 116; [a] driving manner awareness management server 280 includes a CPU) (Takayuki: ¶ 118; driving evaluation history DB 286a stores position information (latitude and longitude) (Takayuki: ¶ 119; mutual evaluation number extraction unit 286b includes the evaluation vehicle ID extracted by the evaluation vehicle ID extraction unit 84b and the evaluated vehicle ID extracted by the evaluated vehicle ID extraction unit 84c, the evaluation vehicle ID and evaluation of the driving evaluation history DB 286a (emphasis added)) (Takayuki: ¶ 119; vehicle ID and the position information included in the server transmission information are compared with the latitude and longitude of the driving evaluation history DB 286a, and the driving evaluation is performed by a combination of the same evaluation vehicle and the vehicle to be evaluated) (Takayuki: ¶ 119; vehicle to be evaluated frequently appears in the same area, the possibility of fraud is higher, so the number of mutual evaluations is extracted using location information. By doing so, the verification accuracy in the driving | operation evaluation correctness verification part 86c is improved.)
Regarding claim 2, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. Takayuki further teaches:
wherein the processor is further configured to: estimate the action of the vehicle based on detection information acquired by a sensor of the vehicle, and to-determine whether the action is the influence action of the vehicle (Takayuki: ¶ 032; image processing on the captured image captured by the outward camera 14 to determine the positional relationship including the inter-vehicle distance between the host vehicle and other vehicles existing around the host vehicle, and the traveling of the host vehicle. Recognize the situation around the vehicle, such as traffic lanes, adjacent lanes, merge lanes, etc. In addition, the positional relationship between the host vehicle and the surrounding vehicle and the transition of the speed of the host vehicle are recognized using the detection value of the driving situation detection sensor 12. For example, the driver recognizes a driving situation such as “the distance between the vehicles ahead of the vehicle is increased and the road is changed from the adjacent lane or the merging lane to another vehicle that changes or merges with the lane”.)
Regarding claim 3, as detailed above, Takayuki teaches the invention as detailed with respect to claim 2. Takayuki further teaches:
when it is determined that the action of the vehicle is the influence action check the reaction, using detection information acquired from the vehicle as the information about the periphery(Takayuki: ¶ 028; driving situation detection sensor 12 can include a speed sensor that detects the speed of the host vehicle and an acceleration sensor that detects acceleration. These sensors are examples of sensors for detecting the driving situation of the host vehicle) (Takayuki: ¶ 033; The driving evaluation acquisition unit 26 performs image processing on the captured image captured by the outward camera 14, recognizes the flashing of the hazard lamp of the preceding vehicle, and the recognized flashing of the hazard lamp indicates, for example, a merge It is determined whether or not it corresponds to the so-called “Thank You Hazard”, which is an act of giving thanks to another vehicle that gave way for the purpose. This determination can be performed by storing a blinking pattern of a hazard indicating a thank hazard in advance and determining whether the recognized blinking of the hazard lamp matches or approximates this blinking pattern. When the recognized blinking of the hazard lamp corresponds to a thank hazard, it is acquired as driving evaluation information indicating the behavior of another person who evaluates driving manners.)
Regarding claim 4, as detailed above, Takayuki teaches the invention as detailed with respect to claim 2. Takayuki further teaches:
when it is determined that the action of the vehicle is the influence action and the object influenced by the influence action is a vehicle, check the reaction using detection information acquired from the another vehicle being the object, as the information about the periphery (Takayuki: ¶ 089; the evaluation of social driving manners by others such as hazard lamps, raised hands, and horn sounds is acquired as driving evaluation information, and the acquired driving Points corresponding to the driving evaluation are given after judging the validity of the driving evaluation information corresponding to the own vehicle in association with the evaluation information and the driving situation of the own vehicle. In this way, not only the driving situation determined mechanically, but also points are given for evaluation by others, so the driver is more convinced and the motivation to improve driving manners can be increased. it can.) (Takayuki: ¶ 070; it is determined whether or not the driving evaluation information acquired in step 106 is destined for the host vehicle. Specifically, the driving situation of the own vehicle corresponding to the time when the driving evaluation information is acquired is extracted, and the extracted driving situation of the own vehicle corresponds to one of driving manners set in the driving manner)
Regarding claim 6, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. Takayuki further teaches:
check the reaction, using the acknowledgment of the influence action as the information about the periphery, the acknowledgment of the influence action being acquired from the another vehicle to which the processor requests the acknowledgment of the influence action (Takayuki: ¶ 040; validity determination unit 28c determines whether or not the driving state of the host vehicle extracted by the host vehicle driving state extraction unit 28a corresponds to one of driving manners set in the driving manner ID DB 28b). (Takayuki: ¶ 033; The driving evaluation acquisition unit 26 performs image processing on the captured image captured by the outward camera 14, recognizes the flashing of the hazard lamp of the preceding vehicle, and the recognized flashing of the hazard lamp indicates, for example, a merge It is determined whether or not it corresponds to the so-called “Thank You Hazard”, which is an act of giving thanks to another vehicle that gave way for the purpose. This determination can be performed by storing a blinking pattern of a hazard indicating a thank hazard in advance and determining whether the recognized blinking of the hazard lamp matches or approximates this blinking pattern. When the recognized blinking of the hazard lamp corresponds to a thank hazard, it is acquired as driving evaluation information indicating the behavior of another person who evaluates driving manners.)
Regarding claim 7, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. Takayuki further teaches:
when the processor acquires the acknowledgment of the influence action from the another vehicle to which the processor requests the acknowledgment of the influence action give the first manner point to the vehicle (Takayuki: ¶ 119-120; The mutual evaluation number extraction unit 286b includes the evaluation vehicle ID extracted by the evaluation vehicle ID extraction unit 84b and the evaluated vehicle ID extracted by the evaluated vehicle ID extraction unit 84c, the evaluation vehicle ID and evaluation of the driving evaluation history DB 286a. The vehicle ID and the position information included in the server transmission information are compared with the latitude and longitude of the driving evaluation history DB 286a, and the driving evaluation is performed by a combination of the same evaluation vehicle and the vehicle to be evaluated [then the] the driving evaluation point calculation unit 288 includes a driving evaluation point DB 88a, a reference point acquisition unit 88b, a driving evaluation weight coefficient DB 88c, a weight coefficient acquisition unit 88d, a point calculation unit 88e, and a cumulative point.)
Regarding claim 10, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. Takayuki further teaches:
when the reaction indicates affirmation of the influence action (Takayuki: ¶ 033; The driving evaluation acquisition unit 26 performs image processing on the captured image captured by the outward camera 14, recognizes the flashing of the hazard lamp of the preceding vehicle, and the recognized flashing of the hazard lamp indicates, for example, a merge It is determined whether or not it corresponds to the so-called “Thank You Hazard”, which is an act of giving thanks to another vehicle that gave way for the purpose.)
give a positive manner point (Takayuki: ¶ 057; In the driving evaluation point DB 88a, as shown in FIG. 9, for each driving manner ID, a reference point of the driving evaluation points given to the evaluated vehicle that has received the driving evaluation according to the driving manner corresponding to the driving manner ID. Is remembered. A positive reference point is set for a driving manner ID having a good manner type)
Regarding claim 12, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. Takayuki further teaches:
and the processor is further configured to determine that the action of the vehicle is the influence action, based on execution information indicating that the vehicle is executing the influence action (Takayuki: ¶ 040; validity determination unit 28c determines whether or not the driving state of the host vehicle extracted by the host vehicle driving state extraction unit 28a corresponds to one of driving manners set in the driving manner ID DB 28b). (Takayuki: ¶ 033; The driving evaluation acquisition unit 26 performs image processing on the captured image captured by the outward camera 14, recognizes the flashing of the hazard lamp of the preceding vehicle, and the recognized flashing of the hazard lamp indicates, for example, a merge It is determined whether or not it corresponds to the so-called “Thank You Hazard”, which is an act of giving thanks to another vehicle that gave way for the purpose. This determination can be performed by storing a blinking pattern of a hazard indicating a thank hazard in advance and determining whether the recognized blinking of the hazard lamp matches or approximates this blinking pattern. When the recognized blinking of the hazard lamp corresponds to a thank hazard, it is acquired as driving evaluation information indicating the behavior of another person who evaluates driving manners.)
Regarding claim 13: Takayuki teaches a:
A non-transitory storage medium in which a program is recorded, wherein when the program is executed by a processor of an information processing device (Takayuki: ¶ 030; The computer 20 includes a CPU that controls the entire driving manner enlightenment apparatus 10, a ROM as a storage medium)
the program causes the processor of the information processing device to execute: acquiring information from a vehicle (Takayuki: ¶ 027; The driving manner awareness device 10 includes a driving condition detection sensor 12 for detecting the driving condition of the own vehicle, an outward camera 14 for imaging the periphery of the own vehicle)
While Takayuki does not explicitly teach:
when an action of the vehicle is determined to be an influence action and the processor is not able to check a reaction of an object based on information about a periphery of the vehicle, giving a first manner point that is lower than a second manner point that is given based on the influence action and the reaction when the processor is able to check the reaction, to the vehicle, wherein the influence action is an action that influences the object, and the reaction is a reaction of the object to the action; Takayuki does teach:
A driver rewards system that awards a range of points based on (i) the driver doing an act; (ii) if another driver verifies the act; and (iii) the relative quality rating of the another driver who verifies the act; in a manner where if only one of the actions is verified the points award may vary.(Takayuki: ¶ 089; the evaluation of social driving manners by others such as hazard lamps, raised hands, and horn sounds is acquired as driving evaluation information, and the acquired driving Points corresponding to the driving evaluation are given after judging the validity of the driving evaluation information corresponding to the own vehicle in association with the evaluation information and the driving situation of the own vehicle. In this way, not only the driving situation determined mechanically, but also points are given for evaluation by others, so the driver is more convinced and the motivation to improve driving manners can be increased. it can.) (Takayuki: ¶ 018; a point according to the driving evaluation information is given to at least one of the evaluated vehicle to be evaluated and the evaluated vehicle that has been evaluated).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Takayuki teaches the limitation because discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). In the instant case, Takayuki discloses awarding points for (1) direct system observation of the “good driver action” and (2) another driver’s evaluation of the “good driver act,” while the claimed limitation specifies awarding points ranging between zero and the number of points awarded for concurrent cases 1 and 2 when only case (1) can be validated. Further specification of the exact range and distribution of points to be awarded is merely determining an optimum range of points that encourages the best driver behavior and is therefore obvious to person of ordinary skill in the art.
and when it is determined that the influence action of the vehicle is a predetermined favorable influence action and the object influenced by the influence action is another vehicle (Takayuki: ¶ 067; the recognized other person's behavior is a thank-you hazard, an occupant's hand showing gratitude)
requesting an acknowledgment of the influence action, to the another vehicle being the object, the predetermined favorable influence action being an action that is desired to be executed. (Takayuki: ¶ 040; validity determination unit 28c determines whether or not the driving state of the host vehicle extracted by the host vehicle driving state extraction unit 28a corresponds to one of driving manners set in the driving manner ID DB 28b) (Takayuki: ¶ 116; [a] driving manner awareness management server 280 includes a CPU) (Takayuki: ¶ 118; driving evaluation history DB 286a stores position information (latitude and longitude) (Takayuki: ¶ 119; mutual evaluation number extraction unit 286b includes the evaluation vehicle ID extracted by the evaluation vehicle ID extraction unit 84b and the evaluated vehicle ID extracted by the evaluated vehicle ID extraction unit 84c, the evaluation vehicle ID and evaluation of the driving evaluation history DB 286a (emphasis added)) (Takayuki: ¶ 119; vehicle ID and the position information included in the server transmission information are compared with the latitude and longitude of the driving evaluation history DB 286a, and the driving evaluation is performed by a combination of the same evaluation vehicle and the vehicle to be evaluated) (Takayuki: ¶ 119; vehicle to be evaluated frequently appears in the same area, the possibility of fraud is higher, so the number of mutual evaluations is extracted using location information. By doing so, the verification accuracy in the driving | operation evaluation correctness verification part 86c is improved.)
Regarding claim 14: Takayuki teaches a method for:
acquiring information from a vehicle (Takayuki: ¶ 027; a driving condition detection sensor 12 for detecting the driving condition of the own vehicle, an outward camera 14 for imaging the periphery of the own vehicle)
While Takayuki does not explicitly teach:
when an action of the vehicle is determined to be an influence action and a reaction of an object is not able to be checked based on information about a periphery of the vehicle, giving a first manner point that is lower than a second manner point that is given based on the influence action and the reaction when the reaction is able to be checked, to the vehicle, wherein the influence action is an action that influences the object, and the reaction is a reaction of the object to the action; Takayuki does teach:
A driver rewards system that awards a range of points based on (i) the driver doing an act; (ii) if another driver verifies the act; and (iii) the relative quality rating of the another driver who verifies the act; in a manner where if only one of the actions is verified the points award may vary.(Takayuki: ¶ 089; the evaluation of social driving manners by others such as hazard lamps, raised hands, and horn sounds is acquired as driving evaluation information, and the acquired driving Points corresponding to the driving evaluation are given after judging the validity of the driving evaluation information corresponding to the own vehicle in association with the evaluation information and the driving situation of the own vehicle. In this way, not only the driving situation determined mechanically, but also points are given for evaluation by others, so the driver is more convinced and the motivation to improve driving manners can be increased. it can.) (Takayuki: ¶ 018; a point according to the driving evaluation information is given to at least one of the evaluated vehicle to be evaluated and the evaluated vehicle that has been evaluated).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Takayuki teaches the limitation because discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). In the instant case, Takayuki discloses awarding points for (1) direct system observation of the “good driver action” and (2) another driver’s evaluation of the “good driver act,” while the claimed limitation specifies awarding points ranging between zero and the number of points awarded for concurrent cases 1 and 2 when only case (1) can be validated. Further specification of the exact range and distribution of points to be awarded is merely determining an optimum range of points that encourages the best driver behavior and is therefore obvious to person of ordinary skill in the art.
and when it is determined that the influence action of the vehicle is a predetermined favorable influence action and the object influenced by the influence action is another vehicle (Takayuki: ¶ 067; the recognized other person's behavior is a thank-you hazard, an occupant's hand showing gratitude)
requesting an acknowledgment of the influence action, to the another vehicle being the object, the predetermined favorable influence action being an action that is desired to be executed (Takayuki: ¶ 040; validity determination unit 28c determines whether or not the driving state of the host vehicle extracted by the host vehicle driving state extraction unit 28a corresponds to one of driving manners set in the driving manner ID DB 28b) (Takayuki: ¶ 116; [a] driving manner awareness management server 280 includes a CPU) (Takayuki: ¶ 118; driving evaluation history DB 286a stores position information (latitude and longitude) (Takayuki: ¶ 119; mutual evaluation number extraction unit 286b includes the evaluation vehicle ID extracted by the evaluation vehicle ID extraction unit 84b and the evaluated vehicle ID extracted by the evaluated vehicle ID extraction unit 84c, the evaluation vehicle ID and evaluation of the driving evaluation history DB 286a (emphasis added)) (Takayuki: ¶ 119; vehicle ID and the position information included in the server transmission information are compared with the latitude and longitude of the driving evaluation history DB 286a, and the driving evaluation is performed by a combination of the same evaluation vehicle and the vehicle to be evaluated) (Takayuki: ¶ 119; vehicle to be evaluated frequently appears in the same area, the possibility of fraud is higher, so the number of mutual evaluations is extracted using location information. By doing so, the verification accuracy in the driving | operation evaluation correctness verification part 86c is improved.)
Regarding claim 15, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. Takayuki further teaches:
wherein the processor is further configured to: associate detection information acquired at a same time; and store the associated detection information(Takayuki: ¶ 031; the detected value of the driving condition detection sensor 12 and the outward camera 14 take an image. Based on the captured image, the driving situation recognition unit 22 that recognizes the driving situation of the host vehicle, the driving situation storage unit 24 that stores the recognition result in the driving situation recognition unit 22).
Regarding claim 17, as detailed above, Takayuki teaches the invention as detailed with respect to claim 7. Takayuki further teaches:
wherein the processor is further configured to give a manner point lower than the first manner point to the another vehicle that returns the acknowledgement to the vehicle (Takayuki: ¶ 018; a point according to the driving evaluation information is given to at least one of the evaluated vehicle to be evaluated and the evaluated vehicle that has been evaluated) (Takayuki: ¶ 093; that in a case where multiple vehicles are being evaluated for manner points, “[s]elect the vehicle to be evaluated indicating the situation, or select the vehicle to be evaluated that was present at the position closest to the evaluation vehicle based on the positional relationship between the evaluation vehicle and each vehicle to be evaluated, Driving evaluation points may be given.)
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki in view of Loo et al. (US 10692149 B1) (hereinafter Loo). As regards the individual claims:
Regarding claim 9, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. Takayuki further teaches:
when it is determined that the action of the vehicle is an action other than the influence action and is a manner action relevant to a driving manner of the vehicle, (Takayuki: ¶ 089; the evaluation of social driving manners by others such as hazard lamps, raised hands, and horn sounds is acquired as driving evaluation information, and the acquired driving Points corresponding to the driving evaluation are given after judging the validity of the driving evaluation information corresponding to the own vehicle in association with the evaluation information and the driving situation of the own vehicle. In this way, not only the driving situation determined mechanically, but also points are given for evaluation by others, so the driver is more convinced and the motivation to improve driving manners can be increased. it can.) (Takayuki: ¶ 018; a point according to the driving evaluation information is given to at least one of the evaluated vehicle to be evaluated and the evaluated vehicle that has been evaluated).
However, Takayuki does not explicitly teach:
give a first manner point that is lower than a third manner point that is given based on the influence action and the checked reaction, to the vehicle; but Loo does teach:
give a first manner point that is lower than a third manner point that is given based on the influence action and the checked reaction, to the vehicle (Loo: col. 14, ln 25-30; scores determined in steps 410, 420, and 430 may be scaled so as to fall within a range so that lower scores may indicate a weak or negative influence, while higher scores may indicate a strong or positive influence.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Takayuki teaches the limitation because discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). In the instant case, Takayuki discloses awarding points for (1) direct system observation of the “good driver action” and (2) another driver’s evaluation of the “good driver act,” while the claimed limitation specifies awarding points ranging between zero and the number of points awarded for concurrent cases 1 and 2 when only case (1) can be validated. Further specification of the exact range and distribution of points to be awarded is merely determining an optimum range of points that encourages the best driver behavior and is therefore obvious to person of ordinary skill in the art.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Takayuki with the teachings of Loo based on a motivation to build a system that helps track environmental influences on driver performance and reduce the risk of driving (Loo: abstract; col. 1, In 1-14).
Regarding claim 11, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. Takayuki does not explicitly teach:
give a negative manner point; however Loo does teach:
giving a wide range of points for differing behaviors and depending if the driver can be identified (Loo: col. 14, ln 25-30; scores determined in steps 410, 420, and 430 may be scaled so as to fall within a range so that lower scores may indicate a weak or negative influence, while higher scores may indicate a strong or positive influence.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Takayuki in combination with Loo teaches giv[ing] a negative manner points based on the logic that discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Takayuki with the teachings of Loo based on a motivation to build a system that helps track environmental influences on driver performance and reduce the risk of driving (Loo: abstract; col. 1, In 1-14).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takayuki in view of Shinichi (JP2015108854A). As regards the individual claims:
Regarding claim 16, as detailed above, Takayuki teaches the invention as detailed with respect to claim 1. However, Takayuki does not explicitly teach :
wherein the processor is further configured to: determine a manner point rank that is a grade determined based on a total value of the manner points; however, Shinichi does teach:
wherein the processor is further configured to: determine a manner point rank that is a grade determined based on the total value of the manner points (Shinichi: ¶ 061; It is also conceivable to set it to a higher manner level or the like. For example, comparing the manner points of all vehicles, the top 25% is the manner level A, the next 25% is the manner level B, the next 25% is the manner level C, and the last 25% is the manner level D It is also good.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Takayuki with the teachings of Shinichi because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Takayuki and Shinichi’s base devices are similar point-based good driving behavior reward systems; however, Shinichi’s device has been improved by awarding a grade determined on point rank. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Shinichi’s known improvement to Takayuki using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows users a quick understanding of their driving performance, thus improving customer understanding.
Response to Arguments
Applicant's remarks filed August 2, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is not persuasive and the rejection is maintained. Applicant argues that the use of “predetermined favorable influence action [wherein] the predetermined favorable influence action being an action that is desired to be executed” renders independent claims 1 and 13-14 “clarified.” Examiner respectfully disagrees because the use of the recited formulation does not elucidate the meaning of favorable which can be interpreted to have different interpretations by different claim readers. Favorable could mean favorable to a particular driver, to society in general, to improve road safety, or to the general good flow of traffic. Further, predetermined could be interpreted such that the list of favorable actions merely are limited to actions that are predefined in the programing of the claimed information processing device and thus only preclude the information processing device from learning new actions after initial programming.
Applicant’s specification does define “favorable other-object influence action include a right-turn yielding action, a crossing allowing action, a lane-change allowing action and a yellow-light stop action. (Instant Application Specification: ¶ 043). However, claims in a pending application should be given their broadest reasonable interpretation. (In re Pearson, 181 USPQ 641 (CCPA 1974)). Further, “It is improper to import claim limitations from the specification” (MPEP § 2111.01(II)) as “a goal of the specification is to provide a best mode to make and use an invention [and that] phrases such as ‘one technique,’ ‘can be carried out,’ and ‘a way’ . . . does not automatically lead to finding a clear disavowal of claim scope. We have also ‘expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment.” (Cont'l Circuits LLC v. Intel Corp., 915 F.3d 788 (Fed. Cir. 2019) (quoting Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005, 415 F.3d at 1323))). “’Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.’" (MPEP § 2111.01(II) quoting Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).Therefore, Applicants arguments that “predetermined favorable” renders independent claims 1 and 13-14 “clarified” with respect to the previously applied 112(b) rejection are not persuasive.
 With regard to previously applied 35 U.S.C. § 103 rejection Applicant first argues that “Takayuki fails to disclose a situation in which the evaluation of social driving manners cannot be acquired. In other words, Takayuki fails to disclose "the processor is not able to check the reaction" (hereinafter Feature (A)).
Examiner respectfully disagrees and notes that Takayuki further teaches  in ¶ 093 that in a case where multiple vehicles are being evaluated for manner points, “[s]elect the vehicle to be evaluated indicating the situation, or select the vehicle to be evaluated that was present at the position closest to the evaluation vehicle based on the positional relationship between the evaluation vehicle and each vehicle to be evaluated, Driving evaluation points may be given.” (Takayuki: ¶ 093) (emphasis added). Consequently, Takayuki teaches a process where multiple vehicles are present and it is not possible to absolutely establish which vehicle should earn manner points and therefore the nearest vehicle is awarded manner points and the other vehicles are excluded from manner points. Thus, Takayuki teaches a situation in which the evaluation of social driving manners cannot be acquired and the Applicant’s arguments are not persuasive.
With regard to previously applied 35 U.S.C. § 103 rejection Applicant argues second that Takayuki ¶ 040 does not teach or suggest "a processor configured to ... request an acknowledgment of the influence action, to the another vehicle being the object" as recited in claim 1 (hereinafter referred to as feature (B)).
Examiner respectfully disagrees, Takayuki ¶ 040 recites, in part, that the “validity determination unit 28c determines whether or not the driving state of the host vehicle extracted by the host vehicle driving state extraction unit 28a corresponds to one of driving manners set in the driving manner [and] that the host vehicle performs driving manners that should be evaluated by other  vehicles, and driving evaluation is performed for it.”  Takayuki further teaches a server that collects an ID for each vehicle, confirms the identity of each vehicle, records a GPS location of each point and tests each transaction for fraud by using the driving history of both vehicles (Takayuki: ¶ 116; [a] driving manner awareness management server 280 includes a CPU) (Takayuki: ¶ 118; driving evaluation history DB 286a stores position information (latitude and longitude) (Takayuki: ¶ 119; mutual evaluation number extraction unit 286b includes the evaluation vehicle ID extracted by the evaluation vehicle ID extraction unit 84b and the evaluated vehicle ID extracted by the evaluated vehicle ID extraction unit 84c, the evaluation vehicle ID and evaluation of the driving evaluation history DB 286a (emphasis added)) (Takayuki: ¶ 119; vehicle ID and the position information included in the server transmission information are compared with the latitude and longitude of the driving evaluation history DB 286a, and the driving evaluation is performed by a combination of the same evaluation vehicle and the vehicle to be evaluated) (Takayuki: ¶ 119; vehicle to be evaluated frequently appears in the same area, the possibility of fraud is higher, so the number of mutual evaluations is extracted using location information. By doing so, the verification accuracy in the driving | operation evaluation correctness verification part 86c is improved.) This process confirms the identify and validity of any manner point awards and confirms receipt of said for both participating vehicles through a variety of protected messages exchanged through a server acting as a message clearing house and therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Takayuki teaches the limitation based on the logic Takayuki is merely describing the manner point message confirmation process from a server perspective, in a more detailed way, in lieu of from the client perspective. Further, the instant application claims envision such a server based solution (Instant application: Fig. 1: [showing item 10, server). Therefore Takayuki does indeed disclose "request[ing] an acknowledgment of the influence action to the another vehicle being the object."
Applicant also argues new claim 17 is novel and unobvious based on their dependency from novel and unobvious independent claim 1. Applicant's arguments with respect to obviousness of claim 1 has been fully considered but they are not persuasive as discussed above. Therefore, Applicant’s argument with respect to claim 17 is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Rangesh et al. (US 20210056713 A1) which discloses a LiDAR based overtaking aid which evaluates if a nearby vehicle is allowing or blocking a passing maneuver. Other prior art made of record and not relied upon is considered pertinent to applicant's disclosure Sekiyama et al. (US 20090091439 A1) which discloses a manner point awarding system that tracks drivers’ behaviors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 

/MACEEH ANWARI/Primary Examiner, Art Unit 3663